Citation Nr: 1007919	
Decision Date: 03/03/10    Archive Date: 03/11/10

DOCKET NO.  08-21 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a compensable rating for post-operative 
hemorrhoids and anal fistula.  


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel




INTRODUCTION

The Veteran served on active duty from March 1964 to March 
1966.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, which continued the noncompensable 
evaluation assigned for post-operative hemorrhoids anal 
fistula.  


FINDING OF FACT

The Board resolves reasonable doubt in the Veteran's favor by 
finding that his service-connected disability more nearly 
approximates the criteria for a 10 percent evaluation under 
38 C.F.R. § 4.114, Diagnostic Code (DC) 7332.  


CONCLUSION OF LAW

The criteria for an evaluation of 10 percent, and not higher, 
for service-connected post-operative hemorrhoids and anal 
fistula have been met.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § 4.114, DC 7332 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Increased rating

Disability evaluations are based upon the average impairment 
of earning capacity as determined by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. Part 
4 (2009).  Separate rating codes identify various 
disabilities.  38 C.F.R. Part 4.  In determining the current 
level of impairment, the disability must be considered in the 
context of the whole recorded history, including service 
medical records.  See generally 38 C.F.R. §§ 4.1, 4.2 (2009).  
Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability more closely approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2009).  

When service connection has been in effect for many years, 
the primary concern for the Board is the current level of 
disability.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  
Yet, the relevant temporal focus for adjudicating an 
increased rating claim is on the evidence establishing the 
state of the disability from the time period one year before 
the claim was filed until a final decision is issued.  Hart 
v. Mansfield, 21 Vet. App. 505 (2007).  Thus, staged ratings 
may be assigned if the severity of the disability changes 
during the relevant rating period.  The evidence in this 
case, however, does not support the assignment of staged 
ratings.  

Service connection was originally established for post-
operative hemorrhoids and peri-rectal fistula with a 
noncompensable evaluation pursuant to 38 C.F.R. § 4.114, DC 
7336 effective March 24, 1966.  See July 1966 rating 
decision.  

The Veteran filed a claim for increased rating that was 
received at the RO on October 21, 2004 in which he asserted 
that his hemorrhoids had worsened.  See VA Form 21-4138.  The 
RO did not acknowledge receipt of this claim despite the fact 
that it date stamped the document.  The Veteran subsequently 
resubmitted this claim with a statement that was received at 
the RO on October 7, 2005.  See id.  In light of the 
foregoing, the Board finds that the Veteran's claim for 
increased rating was received on October 21, 2004.  

The Veteran reports that evidence from the VA Medical Center 
(VAMC) in Bay Pines, Florida, dated August 25, 2006 contains 
verification that his hemorrhoids had worsened.  See August 
2006 VA Form 21-4142.  He asserts that on this date, his 
hemorrhoids were bleeding, itching and leaking.  The Veteran 
further asserts that he had a bandage on his hemorrhoids 
which was full of blood and which he showed to the examiner.  
He was told that he had hemorrhoids after rectal examination.  
The Veteran contends that his hemorrhoids are large or 
thrombotic and are irreducible with evidence of frequent 
recurrences.  He reports that he was given medication after 
the August 2006 visit, which he is using.  See November 2006 
statement in support of claim; see also November 2007 VA Form 
21-4138.  In his July 2008 VA Form 9, the Veteran asserts 
that his hemorrhoids are aggravated by body movements, 
bleeding and constipation, and that he has excessive 
redundant tissue.  

The medical evidence consists entirely of treatment records 
from the Bay Pines VAMC and several VA compensation and 
pension (C&P) examination reports.  

The Veteran underwent a VA C&P rectum and anus examination in 
December 2005, at which time he reported having rectal 
bleeding at the time of surgery performed in 1964 during 
service, but not since that time.  His main complaint at the 
time of the examination was rectal pain, which he reported 
getting when constipated and when trying to strain while 
moving his bowels.  The examiner noted that the Veteran 
denied any itching, leakage or bleeding and that he denied 
feeling any hemorrhoids in the rectum.  The examiner also 
noted that the Veteran was not taking any medications for the 
pain, laxatives, or suppositories and was not using pads.  
Physical examination of the rectum revealed no external 
hemorrhoids, fistula, leakage or bleeding, and rectum 
sphincter muscle tone was good.  The assessment was service 
related rectal hemorrhoids, status post hemorrhoidectomy, 
with residual rectal pain when constipated.  

The Veteran was seen in August 2006 with history of 
hemorrhoids and complaint of increased itching, burning pain 
and bleeding "for some time."  See primary care nursing 
note.  He was seen later that same day for evaluation and 
management of current conditions with rectal bleeding.  He 
reported that he had hemorrhoids and had seen blood with 
bowel movement on paper and in bowl, but no blood until bowel 
movement.  Digital rectal examination (DRE) revealed smooth 
gland, nontender, no blood on glove, good rectal tone, and 
soft brown stool in vault.  Hemorrhoids were palpated and the 
examiner reported mild tenderness.  The assessment was 
internal hemorrhoids, rectal bleeding with bowel movement 
likely due to hemorrhoids, and history of hemorrhoids and 
symptom intervention in past.  The plan was to follow-up as 
scheduled; anusol HC twice daily (bid) for 10 days; tucks 
pads bid and with bowel movement; sitz bath three times a day 
(tid) for 20 minutes; gastrointestinal (GI) evaluation for 
colonoscopy; return if not resolved or any worse; and return 
to emergency room if any bleeding without bowel movement.  
See BP PC office visit note.  It appears that a GI consult 
scheduled for September 2006 was cancelled by the Veteran and 
not rescheduled.  See Bay Pines VAMC records.  No other 
records related to treatment for hemorrhoids are of record.  

The Veteran underwent another VA C&P rectum and anus 
examination in August 2008, at which time his claims folder 
and medical records were reviewed.  He reported that 
hemorrhoids had gotten progressively worse and that he was 
taking over-the-counter suppositories.  The examiner noted a 
persistent history of rectal bleeding and history of 
recurrent anal infections of less than one per year.  Current 
symptoms reported included anal itching, burning, pain and 
swelling.  The Veteran denied diarrhea, difficulty passing 
stood, tenesmus, history of fecal incontinence and history of 
perianal discharge.  The examiner noted the August 2006 VA 
treatment record.  Physical examination revealed that there 
were no hemorrhoids present, but the examiner reported an 
anorectal fistula was present with visible opening, palpable 
fistulous tract, tenderness, intact sphincter with normal 
tone, and bloody discharge from the perirectal fistula 
opening at three o'clock.  There was no anal or rectal 
stricture present, no impaired sphincter, and no rectal 
prolapse.  The Veteran was diagnosed with perirectal fissure.  
Hemorrhoids were noted as a problem associated with this 
diagnosis, but the examiner reiterated that there were no 
hemorrhoids present at the time of the examination and that 
the bleeding was from the perirectal fistula, which was 
chronic and did not appear infected.  

External or internal hemorrhoids are rated pursuant to 38 
C.F.R. § 4.114, DC 7336.  A noncompensable evaluation is 
assigned for mild or moderate hemorrhoids; a 10 percent 
rating is assigned for large or thrombotic, irreducible 
hemorrhoids with excessive redundant tissue evidencing 
frequent recurrences; and a 20 percent evaluation is assigned 
for hemorrhoids with persistent bleeding and with secondary 
anemia or with fissures.  

At this juncture, the Board notes that the assignment of a 
particular diagnostic code is dependent on the facts of a 
particular case.  See Butts v. Brown, 5 Vet. App. 532, 538 
(1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's relevant 
medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, 
the Board must consider which diagnostic code or codes are 
most appropriate for application in the Veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995); Pernorio v. Derwinski, 2 
Vet. App. 625 (1992).

For the reasons to be discussed more fully below, the Board 
finds that the Veteran's service-connected post-operative 
hemorrhoids and anal fistula is better evaluated pursuant to 
38 C.F.R. § 4.114, DC 7335 than DC 7336.  

DC 7335 provides that fistula in ano be rated as impairment 
of sphincter control under DC 7332, which provides a 
noncompensable evaluation for impairment of sphincter control 
that is healed or slight without leakage; a 10 percent rating 
for constant slight, or occasional moderate leakage; and a 30 
percent rating for impairment of sphincter control 
characterized by occasional involuntary bowel movements, 
necessitating wearing a pad.

In this case, the only time that the Veteran was found to 
have hemorrhoids was at the time of the August 2006 BP PC 
office visit.  No hemorrhoids were noted during the VA 
examinations conducted in December 2005 and August 2008, and 
there are no other VA treatment records indicating that the 
Veteran sought treatment for hemorrhoids other than in August 
2006.  

The Veteran has reported bleeding, itching and leaking.  See 
November 2006 VA Form 21-4138.  The Board finds that he is 
competent to discuss specific symptoms that he experiences.  
See Layno v. Brown, 6 Vet. App. 465, 470 (1994).  The Board 
also finds these contentions credible.  The August 2008 VA 
examiner noted that an anorectal fistula was present with 
visible opening, palpable fistulous tract, tenderness, intact 
sphincter with normal tone, and bloody discharge from the 
perirectal fistula opening at three o'clock.  Although there 
was no impaired sphincter, the Board finds that these 
findings and the contentions raised by the Veteran, 
specifically of leaking, more nearly approximate the criteria 
found under DC 7332 than DC 7336.  As such, the Board 
resolves reasonable doubt in the Veteran's favor by assigning 
a 10 percent rating under DC 7332.  

The evidence of record does not support the assignment of a 
rating in excess of 10 percent in the absence of impairment 
of sphincter control characterized by occasional involuntary 
bowel movements necessitating wearing a pad (DC 7332) or 
internal or external hemorrhoids with persistent bleeding and 
with secondary anemia or with fissures (DC 7336).  The 
Veteran has never reported involuntary bowel movements, has 
denied the need for pads, and has never been noted to have 
anemia.  In addition, the August 2008 VA examiner 
specifically noted that bleeding was caused from the 
perirectal fistula.  See VA treatment records; VA C&P 
examination reports; statements in support of claim.  The 
Board notes that the VA examiner diagnosed the Veteran with 
perirectal fissure in August 2008, but both prior to and 
after the diagnosis, s/he reported a perirectal fistula.  As 
such, it appears that the Veteran has a fistula rather than a 
fissure.  Based on the foregoing, a rating in excess of 10 
percent is not warranted.  

II.	Extraschedular consideration

The rating schedule represents, as far as is practicable, the 
average impairment of earning capacity.  Ratings will 
generally be based on average impairment.  38 C.F.R. § 
3.321(a), (b) (2009).  To afford justice in exceptional 
situations, an extraschedular rating can be provided.  38 
C.F.R. § 3.321(b).

In a recent case, the Court clarified the analytical steps 
necessary to determine whether referral for extraschedular 
consideration is warranted.  See Thun v. Peake, 22 Vet. App. 
111 (2008).  First, the RO or the Board must determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level 
of disability and symptomatology and is found inadequate, the 
RO or Board must determine whether the claimant's exceptional 
disability picture exhibits other related factors such as 
those provided by the regulation as "governing norms."  
Third, if the rating schedule is inadequate to evaluate a 
Veteran's disability picture and that picture has attendant 
thereto related factors such as marked interference with 
employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or 
the Director of the C&P Service to determine whether, to 
accord justice, the Veteran's disability picture requires the 
assignment of an extraschedular rating.

The symptoms exhibited by the Veteran's disability, to 
include pain, itching and leaking, are contemplated by the 
rating criteria (i.e., 38 C.F.R. §4.114 DCs 7332, 7335 and 
7336), which reasonably describe the Veteran's disability.  
Therefore, referral for consideration of an extraschedular 
rating is not warranted for his claim.  

III.	Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009); 38 C.F.R. § 3.159(b) (2009); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  In 
accordance with 38 C.F.R. § 3.159(b)(1), proper notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  Notice should be provided to a claimant 
before the initial unfavorable decision on a claim.  
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

Prior to the issuance of the October 2006 rating decision 
that is the subject of this appeal, the Veteran was informed 
of the evidence necessary to substantiate a claim for an 
increased rating and was advised of his and VA's respective 
duties in obtaining evidence.  See November 2005 letter.  
Accordingly, the duty to notify has been fulfilled.  

VA also has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. § 5103A (West 
2002); 38 C.F.R. § 3.159 (2009).  This duty has also been 
met, as the Veteran's VA treatment records have been 
associated with the claims folder, and he was afforded 
appropriate VA examinations in connection with his claim.  
The RO also obtained records associated with a claim for 
benefits from the Social Security Administration (SSA).  The 
record does not suggest the existence of additional, 
pertinent evidence that has not been obtained.  

For the reasons set forth above, and given the facts of this 
case, the Board finds that no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the Veteran.


ORDER

A rating of 10 percent, and not higher, for post-operative 
hemorrhoids and anal fistula is granted, subject to the laws 
and regulations governing the payment of monetary benefits.


____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


